Citation Nr: 1528811	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD), status post myocardial infarction (MI) with stent placement from August 2, 2007 to October 21, 2010, and a rating higher than 30 percent thereafter.   

3.  Entitlement to an effective date earlier than March 14, 2013 for the grant            of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an earlier effective date than March 14, 2013 for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not support a diagnosis of Parkinson's disease.

2.  Prior to January 23, 2008, the Veteran's heart disability was manifested by a workload of greater than 7 METS, without evidence of cardiac hypertrophy, an ejection fraction of 50 percent or less, or congestive heart failure. 

3.  Effective January 23, 2008, the Veteran's heart disability is manifest by a workload of greater than 3 METs but not greater than 5 METs and left ventricular dysfunction with an ejection fraction of 30 to 50 percent; there is no evidence of chronic congestive heart failure or a workload of 3 METs or less.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for Parkinson's disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial rating in excess of 10 percent from August 2, 2007 to January 23, 2008 for CAD, status post MI with stent placement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 60 percent and no higher from January 23, 2008 for CAD, status post MI with stent placement, have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in June 2010.  The case was last readjudicated in September 2014.

Pertaining to the claim for higher ratings, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended     to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (such as Parkinson's disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is  no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active service in the Vietnam era, certain diseases, including Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  A veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam, exposure to herbicides is conceded.

However, while Parkinson's disease is a disease presumptively associated with herbicide exposure in Vietnam, Parkinsonism is not.  Indeed, in the Final Rule adding Parkinson's Disease to the presumptive disease list under 38 C.F.R. § 3.309(e), VA specifically addressed comments requesting that VA "clarify its definition of Parkinson's disease, to include diseases of Parkinsonism (primary, atypical, and secondary Parkinson's diseases) and secondary Parkinsonism syndromes, as well as other Parkinsonian disorders."  75 Fed.Reg. 53202, 53203 (Aug. 31, 2010).  However, VA noted that the National Academy of Sciences (NAS) Institute of Medicine (IOM) committee report, Veterans and Agent    Orange: Update 2008 (Update 2008) noted that "PD [Parkinson's Disease] must    be distinguished from a variety of [P]arkinsonian syndromes, including drug-induced [P]arkinsonism and neurodegenerative diseases, such as multiple systems atrophy, which have [P]arkinsonian features combined with other abnormalities . . . Pathologic findings in other causes of [P]arkinsonism show different patterns of brain injury [than with PD]."  Veterans and Agent Orange: Update 2008, The National Academies Press (Washington, DC, 2009),   pp. 515-16.  VA determined that "[e]xpansion of VA's definition beyond Parkinson's disease is not warranted under such circumstances, particularly in light of the IOM's findings quoted above that "PD must be distinguished from a variety of [P]arkinsonian syndromes." 75 Fed. Reg. at 53204.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Review of the Veteran's service treatment records shows no evidence of symptoms suggestive of, treatment for, or a diagnosis of Parkinson's disease.
 
After service, a January 2007 private treatment record noted dementia, most likely Alzheimer's disease.  Similarly, on VA examination in January 2008 the examiner noted memory problems associated with Alzheimer's disease.  VA treatment    notes show that in January 2010, a clinician recorded an assessment of possible Parkinson's plus syndrome (Lewy body's disease).  In October 2009, a clinician noted Parkinsonian features.  In January 2010 an impression of Parkinsonism Idiopathic disorder versus drug-induced disorder, was recorded.  

On neurological consultation in February 2010, the neurologist noted prominent dementia with Parkinsonism that would, along with the dementia, represent vascular Parkinsonism versus Parkinson's disease.  The neurologist noted that the Veteran's gait/balance and eye movements were against a diagnosis of progressive supranuclear palsy (PSP), and vascular Parkinson's was probable.  It was also noted that the Veteran could be suffering from Lewy body dementia, however, the neurologist was more inclined to think the Veteran had severe vascular dementia. 

A June 2011 VA Parkinson's Disease Disability Questionnaire (DBQ) noted likely vascular Parkinson's versus Parkinson's disease.  The clinician noted no resting tremor.  The RO requested the examiner to clarify the Veteran's current diagnosis.  In October 2011, following a review of the claims file, the examiner noted that while a January 2010 neurology note diagnosed Parkinson s disease, this was revisited again in May 2010 by neurology, when the Veteran was again evaluated, and at that time the based on his clinical features, the diagnosis was changed to severe vascular dementia.  Therefore, the examiner concluded that it was less likely as not that the Veteran suffered from Parkinson's disease but instead the appropriate diagnosis was severe vascular dementia.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The preponderance of the competent and probative evidence is against a finding that the Veteran suffers from Parkinson's disease.  While clinicians initially suspected the Veteran may be suffering from Parkinson's disease, upon further neurological examination it has been determined that the Veteran is in fact afflicted with a different neurological disorder, most recently identified as major neurocognitive disorder due to Alzheimer's disease/vascular dementia.  The Board notes that the RO has already granted service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease (claimed as vascular dementia).  In the absence of proof of a present disability of Parkinson's disease there can be no valid claim for service connection for that condition, on either a primary or presumptive basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's and his wife's belief that he has Parkinson's disease, but finds that their lay testimony on the subject is not competent evidence of the correct diagnosis of the Veteran's neurological symptoms.  The Veteran    and his wife lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a neurological condition where the Veteran presents a complex medical picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).    

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for Parkinson's disease is denied.  

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for Parkinson's disease.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a disability rating for CAD status post MI with stent placement in excess of 10 percent from August 2, 2007 to October 21, 2010, and in excess of 30 percent thereafter.

The Veteran's CAD is currently rated under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease).

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than   3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness,  or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

An April 2006 private cardiolite report noted an ejection fraction of 55 percent.    An echocardiogram showed normal left ventricular systolic function, cavity size and wall thickness without gross focal wall motion abnormalities mild mitral regurgitation, mild tricuspid regurgitation, and mild aortic regurgitation.  Ejection fraction was estimated at 65 percent.  The examiner noted the Veteran was taking Simvastin and Carvedilol Stress test results yielded 10 METs.  

Accordingly, prior to January 23, 2008, the Board finds that a rating higher than   10 percent is not warranted because the evidence does not support a finding of workload of 7 or less METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 50 percent, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A VA examiner in January 2008 noted cardiovascular disease with myocardial infarction in 2007 with one episode of syncope in the prior 12 months.  The Veteran denied angina.  He experienced dizziness daily and dyspnea on severe exertion.  METS were 10.  Ejection fraction was less than 50 percent.  

Inpatient VA medical records in October 2009 show that Veteran was admitted for chest pain.  Electrocardiogram (EKG) revealed inverted t waves, not present in comparison to EKG from 2006, but the Veteran exhibited no other symptoms.    The examiner noted a history of myocardial infarction and stent placement.          The Veteran's heart medications were discontinued at that time due to lower gastrointestinal bleeding.  A statin and ACE inhibitor were added to his medicinal regimen.  Cardiac enlargement was negative for three tests.  January 2010 x-rays showed his heart in the upper normal is size range.  October 2010 chest x-rays revealed cardiac hypertrophy/dilatation.  

A VA examiner in August 2011 noted that the Veteran did not require medications at that time for his heart condition.  The examiner reported a stent placement in 2007 by history, but not myocardial infarction.  The examiner found no evidence   of congestive heart failure.  Stress test was not indicated because he exhibited no symptoms of dyspnea, fatigue, angina, dizziness or syncope with activity.  The examiner diagnosed cardiac hypertrophy/dilatation based on an x-ray completed in June 2010.  

A June 2011 VA Ischemic Heart Disease Disability Questionnaire recorded workload of greater than 3 METs but not greater than 5 METs.  There was no evidence of cardiac hypertrophy or dilatation.  An EKG performed in June 2010 revealed sinus brachycardia at 53, inferior MI.  Chest x-rays revealed that his    heart was normal in size.  The examiner noted a history of percutaneous coronary intervention and myocardial infarction with no chronic heart failure or implanted automatic implantable cardioverter defibrillator.  The examiner noted treatment with prescription medications, to include aspirin.  The examiner noted stent placement in 2007 by history but not myocardial infarction.  There was no indication of congestive heart failure.  Stress test was not performed because he exhibited no symptoms of symptoms of dyspnea, fatigue angina, dizziness, or syncope with activity.  

VA treatment notes in June 2011 showed that the Veteran's heart medications were discontinued and replaced.  In July 2013, a clinician noted no heart trouble, high blood pressure, rheumatic fever, heart murmurs, chest pain or discomfort, palpitations, dyspnea, orthopnea, paroxysmal nocturnal dyspnea, or edema.  No abnormal past ECG or other heart test results.  

In May 2014 an echocardiogram  revealed normal left ventricular size and myocardial hypokinesis, mild mitral regurgitation, mitral wall thickening without significant stenosis, aortic valve sclerosis without significant stenosis but with aortic insufficiency, concentric left ventricular myocardial hypertrophy, and an abnormally low left ventricular ejection fraction of 30 to 40 percent.  A May 2014 VA Heart Conditions Disability Benefits Questionnaire noted evidence of cardiac hypertrophy with no cardiac dilatation.  Left ventricular ejection fraction was 30 to 40 percent.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds, based on multiple VA examination reports and questionnaires, clinical testing results, private and VA treatment records, a 60 percent rating is warranted from January 23, 2008.  A 60 percent rating is assigned because in January 2008, testing revealed ejection fraction that was less than 50 percent.  Additionally, during this period there was radiological evidence of cardiac hypertrophy/dilatation.  A June 2011 VA Ischemic Heart Disease Disability Questionnaire recorded the estimated workload METs greater than 3 METs but not greater than 5, and a May 2014 echocardiogram  revealed concentric left ventricular myocardial hypertrophy with abnormally low left ventricular ejection fraction of 30 to 40 percent.  A 100 percent rating is not warranted because the evidence does not support a finding of chronic congestive heart failure; or, workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

In sum, the Board finds that a rating in excess of 10 percent disabling is not warranted prior to January 23, 2008.  A rating of 60 percent, and no higher, is warranted effective January 23, 2008.  In determining the above, the Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014). Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered whether the Veteran's service-connected CAD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The evidence fails to show marked interference with employment due to CAD.  Nor has he been frequently hospitalized for this condition.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher  rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating, including consideration of his heart disability was in effect from May 14, 2007 to March 14, 2013, the date a schedular 100 percent was assigned for his vascular dementia.  In any event, the medical evidence does not suggest the Veteran is unemployable due solely to his heart disease.  Accordingly, no action pursuant to Rice is warranted. 


ORDER

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to an initial rating in excess of 10 percent from August 2, 2007 to January 23, 2008 for coronary artery disease, status post myocardial infarction with stent placement, is denied.

Subject to the laws and regulations governing monetary benefits, a rating of 60 percent, and no higher, effective January 23, 2008 for coronary artery disease, status post myocardial infarction with stent placement, is granted. 


REMAND

An August 2014 rating decision granted service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia, and assigned a 100 percent disability rating effective March 14, 2013.  In an April 2015 Informal Hearing Presentation, the Veteran's accredited representative disagreed with the effective date for the grant of service connection, seeking an earlier effective date of 2010.  The representative's April 2015 Informal Hearing Presentation may be reasonably construed as a timely notice of disagreement with the effective date assigned for the grant of service connection.  Thus, remand of the issue of entitlement to an effective date earlier than March 14, 2013 for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease is required for issuance of a Statement of the Case.  Manlincon v. West,     12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case which addresses the claim of entitlement to an effective date earlier than March 14, 2013 for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


